835 F.2d 873Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John S. DARLINGTON, Plaintiff-Appellant,v.Kelly FERGUSON, Henrico Mental Health Center, Sheriff'sDepartment, Charles City County, Defendants-Appellees.
No. 87-7204.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 5, 1987.Decided Nov. 27, 1987.

John S. Darlington, appellant pro se.
Before MURNAGHAN, ERVIN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Appellant John S. Darlington filed a pro se civil rights action under 42 U.S.C. Secs. 1983, 1985 and 1988.  In his complaint, Darlington named Kelly Ferguson of the Henrico Mental Health Center, the Sheriff's Department of Charles City County, and Richmond Metropolitan Hospital, as defendants.  Later Darlington submitted supplemental pleadings naming James Bowman and Malcom E. Ritsch as additional defendants.  By order entered on May 13, 1987, the district court directed Darlington to supply the court with certain information pertaining to the pleading which named Bowman and Ritsch as defendants within twelve days.  Darlington was notified that if he did not provide the court with the required information, the action might be dismissed.  Because nothing was filed in response to the order, the district court dismissed the action without prejudice on June 5, 1987.


2
The district court acted entirely within its discretion in dismissing the action for failure to comply with its May 13 order.  See Fed.R.Civ.P. 41(b);  Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962).  As our review of the record and other materials before us indicates that it would not significantly aid the decisional process, we dispense with oral argument.


3
AFFIRMED.